Eben Harker made his will, and, after several devises and bequests, the following clauses occur in his will: "I do give to my wife all my movable property that is not above mentioned during her natural life"; "and after               (293) her (that is, his wife's) death I desire that all the movables of mine that I have not before mentioned for my three *Page 212 
daughters may be equally divided between my three daughters according to the discretion of my executors." The testator at his death was the owner of a slave named Rose, who was not particularly mentioned in his will. During the life of the testator's widow Rose had several children. The first question asked of the Court is, Whether these slaves passed by the will under the words "movable property." Slaves are personal property. Personal chattels are distinguished from real estate and chattels real by the mobility of their character. They are called personal because they can be moved from place to place with the person of the owner. If there were anything in the will to show that the testator used the word "movables" in a more restricted sense we should certainly so interpret it. But there is nothing indicative of its being so used, and it should be understood in its general sense, more especially as, if it be not so understood a partial intestacy will be the result. We are therefore of opinion that the slave Rose and her increase passed by the aforesaid words in the will to the widow for her life and on her death to the testator's three daughters or their personal representatives. Second, Caleb W. Calloway, the husband of Sabra, one of the testator's daughters, died in the lifetime of the widow, tenant for life. The one-third of the slaves, Rose and her increase, on the death of the said particular tenant for life went, we think, to the said Sabra in her own right, and not to her as the administratrix of her husband. Hynes v. Lewis, 1 N.C. 131; Poindexter v. Blackburn, 36 N.C. 286;Kornegay v. Carroway, 17 N.C. 405; Grey v. Kentish, 1 Atk., 280 (edited by Saunders); Gayner v. Wilkinson, 2 Dick., 491; 1 Bro. Ch. Ca., 50; 1 Roper on Husband and Wife, 245. The decree will be drawn accordingly.
PER CURIAM.                                      Decree accordingly.
(294)